Citation Nr: 0839087	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for keratoconus of the left eye. 


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to July 
2001 and from May 2003 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently 
returned to the Pittsburgh, Pennsylvania RO.  

In an April 2007 rating decision, the RO, finding clear and 
unmistakable error in the evaluation of keratoconus, 
increased the veteran's evaluation from noncompensable to 10 
percent, from the effective date of service connection.  The 
veteran has indicated that this increase does not satisfy 
this issue on appeal.


REMAND

Keratoconus is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6035 (2008), which provides that the disability is to be 
rated based on impairment of corrected visual acuity using 
contact lenses.  A note to Diagnostic Code 6035 provides that 
when contact lenses are medically required for keratoconus, 
either unilateral or bilateral, the minimum rating will be 30 
percent.  The veteran contends that contacts are medically 
necessary in his situation--warranting a higher rating--even 
though he could not tolerate contacts in the past because 
they irritated his eye.  

Upon VA examination in November 2006, the veteran was found 
to have corrected visual acuity (glasses) of 20/15 in the 
right eye and 20/70 in the left.  The examiner did not state 
an opinion as to whether he believed contacts were medically 
necessary in the veteran's case.

The veteran also submitted a statement from Catherine Warren, 
a registered nurse and Executive Director of the National 
Keratoconus Foundation.  In this statement, Ms. Warren claims 
that keratoconus is one of the few conditions where contact 
lenses are a medical necessity.  She further asserts that 
spectacles cannot achieve the same results as contacts 
because the lenses in a pair of glasses are too far away from 
the optical surface of the cornea to create the smooth 
refractive surface necessary to translate the image clearly 
to the back of the eye and therefore to the brain.  The Board 
notes that this statement does not address the veteran or his 
particular disability, but appears to be a form letter 
regarding keratoconus.

In light of this statement, as well as the failure of the VA 
examiner to state whether contacts are necessary in the 
veteran's case and the examination results demonstrating that 
the veteran's vision is not greatly improved by the use of 
glasses, the Board believes another examination is required 
to determine whether the use of contacts would be medically 
indicated, even if the veteran cannot wear them due to 
comfort.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the veteran 
and request him to provide a copy of the 
evidence.

2.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected left 
eye keratoconus.  The claims folder must 
be made available to and reviewed by the 
examiner.  

All indicated studies should be 
performed.  

The examiner should provide an opinion 
concerning whether contacts are medically 
for the veteran's keratoconus.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




